 

Exhibit 10.3

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 3, 2013
by and among First Independence Corp., a Florida corporation, and all
predecessors thereof (the “Company”), The CodeSmart Group, Inc., a Nevada
corporation (“CodeSmart”) and the investors identified on the signature pages
hereto (each, an “Investor” and collectively, the “Investors”).

 

RECITALS:

 

WHEREAS, as of the Closing Date the Company is entering into a Share Exchange
Agreement, dated as of the date hereof (the “Exchange Agreement”) with CodeSmart
and the owners of 68.06% of the outstanding capital stock of CodeSmart
(“CodeSmart Shareholders”), pursuant to which the Company will, subject to the
terms and conditions thereof, acquire all of the outstanding capital stock of
CodeSmart, in exchange for Common Stock (as defined below) under the Exchange
Agreement and immediately prior to the Closing under this Agreement (the
“Exchange”).

 

WHEREAS, the closing of the Exchange is conditioned, among other things, on the
consummation of the financing contemplated by this Agreement immediately
thereafter.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock, as more fully described in this Agreement.

 

WHEREAS, the aggregate proceeds of the sale of the shares of the Company’s
Common Stock shall be held in escrow, pending closing of the purchase and sale
of the shares of the Company’s Common Stock, pursuant to the terms of an escrow
agreement, substantially in the form of Exhibit A to this Agreement, among the
Company, the representatives of the Investors and the Escrow Agent (as defined
below) (the “Escrow Agreement”).

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE 1.

 DEFINITIONS

 

1.1.        Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory or self regulatory authority (federal,
state, county, local or foreign), stock market, stock exchange or trading
facility.

 



 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

 

“Closing Date” means the Trading Day on which all of the conditions set forth in
Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may
agree.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Entities” means the Company, CodeSmart and all existing Subsidiaries of
any such entities and any other entities which hereafter become Subsidiaries of
any such entities.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Escrow Agreement” shall mean or relate to a formal escrow agreement to be
entered into among the parties as necessary to close the transaction and
otherwise ensure that the Company receives the Investment Amount and the
Investors receive the Shares.

 

“Exchange” has the meaning set forth in the recitals to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2

 

 

“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Company Entities” means the Company, CodeSmart and their respective
Subsidiaries.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(j).

 

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Investor Party” has the meaning set forth in Section 4.5.

 

“Lien” means any lien, charge, encumbrance, security interest, pre-emptive
right, right of first refusal, right of participation or any other restrictions
of any kind.

 

“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document, or the Exchange Agreement.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Per Share Purchase Price” means $0.20.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in Section 4.4 herein and covering the resale by the Investors of the
Shares.

 

3

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“SEC Reports” means reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” of any Person means any “significant subsidiary” as defined in Rule
1-02(w) of the Regulation S-X promulgated by the Commission under the Exchange
Act of such Person. The term “Subsidiaries” shall be deemed to include CodeSmart
and its subsidiaries as if the Exchange shall have been consummated as of the
time of the execution of this Agreement, with the effect that all references to
Subsidiaries of the Company in this Agreement shall also refer to CodeSmart and
its subsidiaries.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the New York Stock Exchange (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Escrow Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

ARTICLE 2.

 PURCHASE AND SALE

 

2.1.        Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, the
Shares representing such Investor’s Investment Amount. The Closing shall take
place at the offices of Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, NY
10022 on the Closing Date or at such other location or time as the parties may
agree.

 

4

 

 

2.2.        Closing Deliveries. (a) At the Closing, the Company shall deliver or
cause to be delivered to each Investor the following (the “Company
Deliverables”):

 

(i)        a single certificate representing that number of aggregate Shares to
be issued and sold at Closing to such Investor, determined under Section 2.1(a),
registered in the name of such Investor; and

 

(ii)        this Agreement, duly executed by each party thereto.

 

(b)        At the Closing, each Investor shall deliver or cause to be delivered
the following to the Company (collectively, the “Investors Deliverables”):

 

(i)        this Agreement, duly executed by each party thereto; and

 

(ii)        the Investment Amount in United States dollars and in immediately
available funds, by wire transfer to an account designated for such purpose by
the Company.

 

2.3        Escrow Arrangements; Form of Payment. Upon execution hereof by the
Investors and pending the Closing, the Investment Amount shall be deposited in a
non-interest bearing escrow account with Ofsink, LLC, as escrow agent (the
“Escrow Agent”), pursuant to the terms of the Escrow Agreement. Subject to the
satisfaction of the terms and conditions of this Agreement, on the Closing Date,
(i) the Escrow Agent shall deliver to the Company in accordance with the terms
of the Escrow Agreement the Investment Amount for the Shares to be issued and
sold to the Investor(s) on such Closing Date, and (ii) the Company shall, as
soon thereafter as is practicable, deliver to the Investor(s), the Shares, duly
issued by the Company.

 

ARTICLE 3.

 REPRESENTATIONS AND WARRANTIES

 

3.1.        Representations and Warranties of the Existing Company Entities. The
Company and CodeSmart hereby jointly and severally make the following
representations and warranties to each Investor:

 

(a)        Subsidiaries. Except as disclosed on Schedule 3.1 (a) none of the
Existing Company Entities have any direct or indirect Subsidiaries. Except as
disclosed in Schedule 3.1(a), (i) the Company owns, directly or indirectly, all
of the capital stock of each other Existing Company Entity, and each other
Existing Company Entity owns, directly or indirectly, all of the capital stock
of its respective Subsidiaries, in each case free and clear of any and all
Liens, and (ii) all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of any
and all Liens. As of the Closing, the Company shall own 68.06% of the capital
stock of CodeSmart free and clear of all Liens. Prior to the Closing, CodeSmart
Shareholders own 68.06% of the capital stock of CodeSmart free and clear of all
Liens.

 

5

 

 

(b)        Organization and Qualification. Each Existing Company Entity is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
respective properties and assets and to carry on its respective business as
currently conducted. No Existing Company Entity is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

(c)        Authorization; Enforcement. Each Existing Company Entity which is or
is to become party to any Transaction Document and the Exchange Agreement has
the requisite corporate and other power and authority to enter into and to
consummate the transactions contemplated by each such Transaction Document and
the Exchange Agreement to which it is a party and otherwise to carry out its
obligations thereunder. The execution and delivery of the Transaction Documents,
by each Existing Company Entity to be party thereto and the consummation by each
of them of the transactions contemplated thereby have been duly authorized by
all necessary action on the part of such Existing Company Entity, and no further
action is required by any of them in connection with such authorization. Each
Transaction Document and the Exchange Agreement has been (or upon delivery will
have been) duly executed by the Company, each other Existing Company Entity
required to execute the same and each Subsidiary (to the extent any of them is a
party thereto) and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company, such Existing
Company Entity and such Subsidiary, enforceable against each in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application. The execution
and delivery of the Exchange Agreement by each party thereto and the
consummation by each of them of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of each such party thereto,
and no further action is required by any of them in connection with such
authorization. The Exchange Agreement has been (or upon delivery will have been)
duly executed by each party thereto and will constitute the valid and binding
obligation of each party thereto enforceable against each party thereto in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(d)        No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, and each other Existing Company Entity and
Subsidiary (to the extent a party thereto) and the consummation by the Company,
and such other Existing Company Entities and Subsidiaries, of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s, such Existing Company Entity’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing an Existing Company Entity or
Subsidiary debt or otherwise) or other understanding to which any Existing
Company Entity or any Subsidiary is a party or by which any property or asset of
the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including United States federal and state securities
laws and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

6

 

 

(e)        Filings, Consents and Approvals. No Existing Company Entity is
required to obtain any consent, waiver, authorization, approval or order of,
give any notice to, or make any filing or registration with, any federal,
provincial, state, local or other governmental authority or any other Person in
connection with the execution, delivery and performance by the Company and each
Subsidiary to the extent a party thereto of the Transaction Documents, other
than (i) filings required by state securities laws, (ii) the filing of a Notice
of Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iii) the filings required in accordance with Section 4.4, (iv)
filings, consents and approvals required by the rules and regulations of the
applicable Trading Market and (v) those that have been made or obtained prior to
the date of this Agreement.

 

(f)        Issuance of the Shares. The Shares have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of any
and all Liens. The Company has reserved from its duly authorized capital stock
the shares of Common Stock issuable pursuant to this Agreement in order to issue
the Shares.

 

(g)        Capitalization. The number of shares of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans is
specified in Schedule 3.1(g). No securities of any Existing Company Entity are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 3.1(g), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The issue and sale of the Shares
hereunder will not, immediately or with the passage of time, obligate the
Company or any Subsidiary to issue shares of Common Stock or other securities to
any Person (other than the Investors) and will not result in a right of any
holder of Company or Subsidiary securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

(h)        Since the date of latest audited financial statements included in the
Company’s SEC Reports and except as set forth on Schedule 3.1(h) (collectively,
“Disclosure Materials”),there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect. The Company does not have pending before the Commission any request for
confidential treatment of information.

 

7

 

 

(i)        Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents, the Exchange Agreement or the Shares or (ii) except as specifically
disclosed in the SEC Reports, could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. No Existing Company Entity, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports. There has not been, and to the knowledge of the
Existing Company Entities, there is not any pending investigation by or before
the Commission or any other court, arbitrator, governmental or administrative
agency, regulatory or self regulatory authority (federal, state, county, local
or foreign), stock market, stock exchange or trading facility involving any
Existing Company Entity or any of their respective current or former directors
or officers (in his or her capacity as such). The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

 

(j)        Patents and Trademarks. Schedule 3.1(j) sets forth all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that the Existing
Company Entities own or have the rights to use (collectively, the “Intellectual
Property Rights”). The Intellectual Property Rights constitute all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary
for use by the Existing Company Entities in connection with their respective
businesses as described in the SEC Reports. No Existing Company Entity has
received a written or oral notice that the Intellectual Property Rights used by
any of them violates or infringes upon the rights of any Person. Except as set
forth in Schedule 3.1(p), all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. To the knowledge of the Existing Company Entities,
no former or current employee, no former or current consultant, and no
third-party joint developer of any Existing Company Entity has any Intellectual
Property Rights made, developed, conceived, created or written by the aforesaid
employee, consultant or third-party joint developer during the period of his or
her retention by, or joint venture with, such Existing Company Entity which can
be asserted against any Existing Company Entity. The Intellectual Property
Rights and the owner thereof or agreement through which they are licensed to any
of the Existing Company are set forth on Schedule 3.1(j). The Existing Company
Entities will take such action as may be required, including making and
maintaining the filings set forth in Schedule 3.1(j) for CodeSmart or the
Company to become the registered owner (in its current name) of all such
Intellectual Property Rights.

 

(k)        Certain Fees. Except as described in Schedule 3.1(l), no brokerage or
finder’s fees or commissions are or will be payable by any Existing Company
Entity to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.

 

8

 

 

(l)        Investment Company. The Company is not, and is not an Affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(m)        Disclosure. Neither any Existing Company Entity nor any Person acting
on its behalf has provided any Investor or its respective agents or counsel with
any information that any Existing Company Entity believes constitutes material,
non-public information concerning the Company, the Subsidiaries or their
respective businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. Each of the
Existing Company Entities understands and confirms that the Investors will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Existing Company Entities. All disclosure provided to the
Investors regarding the Existing Company Entities and their respective
businesses and the transactions contemplated hereby, furnished by or on behalf
of the Existing Company Entities (including their respective representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Each Investor
acknowledges and agrees that the Existing Company Entities make no
representations or warranties with respect to their respective businesses or the
transactions contemplated hereby other than those specifically set forth in this
Section 3.1 and each of the Investors have relied solely on those
representations and review of the SEC Reports in making its investment decision.

 

3.2.        Representations and Warranties of the Investors. Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:

 

(a)        Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and other Transaction Documents has been duly executed by
such Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)        Investment Intent. Such Investor is acquiring the Shares as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

 

9

 

 

(c)        Investor Status. At the time such Investor was offered the Shares, it
was, and at the date hereof and the time of sale it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act. Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act. Each Investor has
such sophistication, knowledge and skill to be able to fully evaluate the risks
of investing in the Company.

 

(d)        General Solicitation. Such Investor is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(e)        Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

 

(f)        Certain Trading Activities. Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company or the placement agent regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.

 

(g)        Independent Investment Decision. Such Investor has independently
evaluated the merits of its decision to purchase the Shares pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

 

10

 

 

The Company Entities acknowledge and agree that no Investor has made or makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE 4.

 OTHER AGREEMENTS OF THE PARTIES

 

4.1.        (a)        Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Shares other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

 

(b)        Certificates evidencing the Shares will contain the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

11

 

 

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgors
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares, including the
preparation and filing of any required prospectus supplement under Rule 424(b)
under the Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder. Any Shares
subject to a pledge or security interest as contemplated by this Section 4.1(b)
shall continue to bear the legend set forth in this Section 4.1(b) and be
subject to the restrictions on transfer set forth in Section 4.1(a).

 

4.2.        Furnishing of Information. As long as any Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.

 

4.3.        Integration. The Company shall not, and shall use its best efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investors.

 

4.4.        Piggy-back Registrations. Investors shall have the following rights
with respect to filing Registration Statements with the Commission for the
resale of the Shares:

 

(a)        If at any time when there is not an effective Registration Statement
providing for the resale of all of the Shares, the Company shall determine to
prepare and file with the Commission a Registration Statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities (other than for an underwritten offering or on
Form S-4 or Form S-8, each as promulgated under the 1933 Act, or their then
equivalents), the Company shall send to Investors written notice of such
determination. If within thirty (30) days after receipt of such notice, or
within such shorter period of time as may be specified by the Cinoabt in such
written notice as may be necessary for the Company to comply with its
obligations with respect to the timing of the filing of such Registration
Statement, any such Investor shall so request in writing, (which request shall
specify the Shares intended to be registered), the Company will use commercially
reasonable efforts to cause the registration under the 1933 Act of all Shares
which the Company has been so requested to register by the Investors (the
“Piggy-Back Registration”).

 

12

 

 

(b)        If, for any reason, the Commission requires that the number of Shares
to be registered for resale pursuant to the Registration Statement in connection
with any Registration Statement, be reduced, such reduction (the “Cut Back
Shares”) shall be allocated pro rata among the holders whose shares have been
included in such Registration Statement until the reduction required by the
Commission is effected

 

(c)        All expenses incurred by the Company in complying with Section 4.4,
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” The Company will pay all
Registration Expenses in connection with any registration statement described
under this Section 4.4.

 

4.5.        Indemnification of Investors. In addition to the indemnity provided
in the Registration Rights Agreement, the Company Entities will jointly and
severally, indemnify and hold the Investors and their directors, officers,
shareholders, members, partners, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs, disbursements and expenses, including all
judgments, arbitral awards, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any Company Entities in any Transaction Document.
In addition to the indemnity contained herein, the Company Entities will jointly
and severally, reimburse each Investor Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.

 

4.6.        Non-Public Information. The Company covenants and agrees that
neither it, any Company Entity nor any other Person acting on its or their
behalf will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

 

4.7.        Listing of Securities. The Company agrees (i) if the Company applies
to have the Common Stock traded on any other Trading Market, it will include in
such application the Securities, and will take such other action as is necessary
or desirable to cause the Securities to be listed on such other Trading Market
as promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

 

13

 

 

4.8.        Use of Proceeds. The Company will use the net proceeds from the sale
of the Shares hereunder for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables and accrued expenses in the ordinary course of the Company’s business),
or to redeem any Common Stock or Common Stock Equivalents.

 

4.9.        Further Assurances. The Company will, and will cause all of the
Company Entities and their management to, use their best efforts to satisfy all
of the closing conditions under Section 5.1, and will not take any action which
could frustrate or delay the satisfaction of such conditions. In addition,
either prior to or following the Closing, each Existing Company Entity signatory
hereto will, and will cause each other Company Entity and its management to,
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

ARTICLE 5.

CONDITIONS PRECEDENT TO CLOSING

 

5.1.        Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

 

(a)        Representations and Warranties. The representations and warranties of
the Existing Company Entities contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;

 

(b)        Performance. The Existing Company Entities shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents and the Exchange Agreement
to be performed, satisfied or complied with by it at or prior to the Closing;

 

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents and the Exchange Agreement;

 

(d)        Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Subsidiaries;

 

(e)        Exchange Agreement and Form 8-K. Concurrently with or immediately
prior to the Closing, (i) the Company shall have completed the acquisition of
all of the outstanding capital stock of CodeSmart pursuant to the Exchange
Agreement, and (ii) the Company shall have provided the Investors with the
Current Report on Form 8-K to be filed in accordance with the Exchange
Agreement, containing the audited financial statements of CodeSmart and other
required disclosure with respect to CodeSmart, provided that, prior to the
filing of such Current Report, the Company shall give the Investors a meaningful
opportunity to review and comment on the draft thereof and incorporate in good
faith any comments from the Investors reasonably acceptable to the Company;

 

14

 

 

(f)        Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and

 

(g)        Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.4.

 

5.2.        Conditions Precedent to the Obligations of the Company to Sell
Shares. The obligation of the Company to sell Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:

 

(a)        Representations and Warranties. The representations and warranties of
each Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;

 

(b)        Performance. Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;

 

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d)        Exchange Agreement. Concurrently with or immediately prior to the
Closing, the Company shall have acquired all of the outstanding capital stock of
CodeSmart pursuant to the Exchange Agreement.

 

(e)        Investors Deliverables. Each Investor shall have delivered its
Investors Deliverables in accordance with Section 2.2(b); and

 

(f)        Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.4.

 

ARTICLE 6.

 MISCELLANEOUS

 

6.1.        Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

15

 

 

6.2.        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, or (c) upon actual
receipt by the party to whom such notice is required to be given, if sent by any
means other than facsimile transmission. The address for such notices and
communications shall be as follows:

 

If to the Company:   c/o CodeSmart Group, Inc.     103 Waters Edge     Congers,
NY 10920     Attn: Mr. Ira Shapiro       With a copy to:   Ofsink, LLC     900
Third Avenue, 5th Floor     New York, New York 10022     Facsimile: 646-224-9844
    Attn.: Darren L. Ofsink, Esq.       If to an Investor:   To the address set
forth under such Investor’s name on the signature pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.3.        Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors holding a majority of the Shares. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares. The
Company shall pay for any fees, including reasonable attorney’s fees for one
counsel representing the Investors, incurred by the Investors in connection with
any amendment to a Transaction Document.

 

16

 

 

6.4.        Termination. This Agreement may be terminated prior to Closing:

 

(a)        by written agreement of the Investors holding a majority of the
Shares to be issued at Closing pursuant to the terms hereof and the Company; and

 

(b)        by an Investor (as to itself but no other Investor) upon written
notice to the Company, if the Closing shall not have taken place by 6:30 p.m.
Eastern time on the Closing Date; provided, that the right to terminate this
Agreement under this Section 6.4(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.

 

In the event of a termination pursuant to Section 6.4(a) upon delivery of a
joint written notice from the Company and the Investors to the Escrow Agent or
in the event of a termination pursuant to Section 6.4(b) upon delivery of
written notice by an Investor to the Escrow Agent, such Investor shall have the
right to a return of up to its entire Investment Amount deposited with the
Escrow Agent pursuant to Section 2.3 without interest or deduction. The Company
covenants and agrees to cooperate with such Investor in obtaining the return of
its Investment Amount, and shall not communicate any instructions to the
contrary to the Escrow Agent. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Investors. Upon a
termination in accordance with this Section 6.4, the Company and the terminating
Investor(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Investor will have any
liability to any other Investor under the Transaction Documents as a result
therefrom.

 

6.5.        Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.” Notwithstanding anything to the contrary herein, for
the avoidance of doubt, each Investor may freely transfer any Shares to any
Person (including its Affiliates or any investment fund sponsored or advised by
such Investor) without the consent of any of the Existing Company Entities or
any other Investor.

 

6.7.        No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (as to each
Investor Party).

 

17

 

 

6.8.        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

 

6.9.        Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.

 

6.10.        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

6.11.        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12.        Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

18

 

 

6.13.        Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.14.        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

6.15.        Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights there sunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.16.        Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

19

 

 

6.17.        Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
date first written above.

 

  FIRST INDEPENDENCE CORP.         By: /s/ Ira Shapiro   Name: Ira Shapiro  
Title: Chairman of the Board,     President and Chief Executive Officer        
THE CODESMART GROUP inc.         By: /s/ Ira Shapiro   Name: Ira Shapiro  
Title: Chief Executive Officer

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as the
date set forth above.

 

  NAME OF INVESTOR         By:     Name:     Title:           Investment Amount:
$         Tax ID No.:           ADDRESS FOR NOTICE         Attention:          
Tel:           Fax: _____________________________________         Email:
____________________________________         DELIVERY INSTRUCTIONS   (if
different from above)         c/o:           Street:           City/State/Zip:  
        Attention:           Tel:  

 

22

 

 

EXHIBIT A

 

Escrow Agreement

 

23

 

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated as of April 25, 2013 (this “Agreement”), is entered
into by and among The CodeSmart Group, Inc. (the “Company”), OmniView Capital
LLC (the “Purchasers’ Representative”), and Ofsink, LLC (the “Escrow Agent”).
The Company and the Purchasers’ Representative shall be collectively referred to
as the “Escrowing Parties.” Capitalized terms used, but not defined, herein
shall have the respective meanings ascribed to them in the Securities Purchase
Agreement (the “SPA”) entered between the Company and the purchasers identified
on the signature pages to the SPA (each, a “Purchaser” and collectively, the
“Purchasers”).

 

WITNESSETH:

 

WHEREAS, pursuant to the proposed SPA, the Purchasers intend acquire from the
Company shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”) (the “Shares”) for the Investment Amount indicated on such
Purchaser’s signature page to the SPA.

 

WHEREAS, the Purchasers have agreed to appoint OmniView Capital LLC as their
representative for the purpose of this Agreement, and the Purchasers’
Representative and the Company have agreed that the Purchasers will deposit the
Investment Amount in escrow with the Escrow Agent, to be held and disbursed by
the Escrow Agent subject to the terms and conditions of this Escrow Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:

 

1.        Appointment of Escrow Agent.

 

1.1        The Escrowing Parties hereby appoints the Escrow Agent as escrow
agent in accordance with the terms and conditions set forth herein, and the
Escrow Agent hereby accepts such appointment.

 

1.2        The Escrow Agent shall establish a non-interest bearing escrow
account (the “Escrow Account”).

 

2.        Deposit with the Escrow Agent.

 

2.1        “Escrow Funds” shall mean the Investment Amount.

 

2.2        The Company shall, at the Closing, deliver to the Escrow Agent the
Company Deliverables as defined in Section 2.2(a) in the SPA.

 

24

 

 

2.3    The Purchasers and the Purchasers’ Representative shall, at the Closing,
deliver to the Escrow Agent the following:

 

(a)        The Investment Amount to the Escrow Agent by check or wire transfer.
All such checks shall be made payable to “Ofsink, LLC as Escrow Agent” and shall
be delivered to the Escrow Agent at its address set forth on Schedule A hereto.
All such wires shall be sent as follows:

 



Bank’s Name and Address: JP Morgan Chase N.A.   919 Third Avenue   New York, NY
10022 Account #: 988405007 ABA Routing #: 021000021 SWIFT: CHASUS33 (for
overseas transfers)

 

and

 

(b)        Such other documents of the Investors Deliverables as defined in
Section 2.2(b) in the SPA (together with the Company Deliverables, the “Escrow
Deposits”).

 

2.4        The Escrow Funds shall be held as trust funds and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party, and shall be held and disbursed solely for the
purposes and in accordance with the terms hereof.

 

3.        Disbursement of Escrow Deposits. The Escrow Agent will disburse the
Escrow Deposits as follows:

 

3.1        For the purpose of the closings of the sale of Shares, upon receipt
of the joint written instruction from the Company and the Purchasers’
Representative, in substantially the form of Exhibit A hereto, the Escrow Agent
shall promptly (but no later than five (5) Business Days after receipt of such
joint written instruction) release the Escrow Funds and such other documents of
the Escrowed Deposits as directed in such instructions. The Company and the
Purchasers’ Representative shall have the obligation to execute and provide a
written instruction substantially in the form of Exhibit A hereto once the
closing conditions are satisfied from the standpoint of the SPA. In the event
the Escrow Agent does not receive the disbursement instructions as set forth in
Section 3.1 hereof within thirty (30) days after the Closing under the SPA,
receives conflicting instructions or instructions which are not in the form
annexed hereto as Exhibit A, the Escrowing Parties hereby authorize the Escrow
Agent to return the Escrow Funds to the Purchasers, and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility with
regard thereto. The Escrowing Parties shall indemnify and hold harmless the
Escrow Agent as set forth in Section 4 below, from any and all expenses,
including reasonable attorneys’ fees, as incurred, in connection with any action
commenced by any of the Company with respect to the Escrowed Funds.

 

3.2        In the event the Escrow Agent: (i) receives no disbursement
instructions as set forth in Section 3.1 within thirty (30) days after the
Closing under the SPA, (ii) receives notification from the Company and the
Purchasers’ Representative about termination of the SPA, or (iii) receives
conflicting instructions or instructions which are not in the form annexed
hereto as Exhibit A, the Escrowing Parties authorize the Escrow Agent to return
the funds to the Purchaser, and thereupon the Escrow Agent shall be fully
relieved and discharged of any further responsibility with regard thereto. The
Escrowing Parties shall indemnify and hold harmless the Escrow Agent as set
forth in Section 4 below, from any and all expenses, including reasonable
attorneys’ fees, as incurred, in connection with any action commenced by any of
the Escrowing Parties with respect to the Escrowed Funds.

 

25

 

 

4.        Exculpation and Indemnification of Escrow Agent

 

4.1        The Escrow Agent shall have no duties or responsibilities other than
those expressly set forth herein. The Escrow Agent shall have no duty to enforce
any obligation of any person to make any payment or delivery, or to direct or
cause any payment or delivery to be made, or to enforce any obligation of any
person to perform any other act. The Escrow Agent shall be under no liability to
the other parties hereto or anyone else, by reason of any failure, on the part
of any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for written instructions given to the Escrow Agent by the
Escrowing Parties relating to the Escrow Funds, the Escrow Agent shall not be
obligated to recognize any other agreement between or among the Purchaser and
the Company, notwithstanding that references hereto may be made herein and
whether or not it has knowledge thereof.

 

4.2        The Escrow Agent shall not be liable to anyone for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and acting upon any order, notice, demand, certificate, opinion or advice
of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report, or other paper or document or any written instructions from
the Escrowing Parties (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any of the terms thereof, unless evidenced by
written notice delivered to the Escrow Agent signed by the proper party or
parties and, if the duties or rights of the Escrow Agent are affected, unless it
shall give its prior written consent thereto.

 

4.3        The Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Escrowing Parties or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Escrow
Agreement. The Escrow Agent shall have no responsibility with respect to the use
or application of the Escrow Funds pursuant to the provisions hereof.

 

4.4        The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Escrowing Parties or to anyone else for any action taken or omitted to be taken
or omitted, in good faith and in the exercise of its own best judgment, in
reliance upon such assumption.

 

26

 

 

4.5        To the extent that the Escrow Agent becomes liable for the payment of
taxes, including withholding taxes, in respect of income derived from the
investment of the Escrow Funds, or any payment made hereunder, the Escrow Agent
may pay such taxes; and the Escrow Agent may withhold from any payment of the
Escrow Funds such amount as the Escrow Agent estimates to be sufficient to
provide for the payment of such taxes not yet paid, and may use the sum withheld
for that purpose. The Escrow Agent shall be indemnified and held harmless
against any liability for taxes and for any penalties in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6 herein.

 

4.6        The Escrow Agent will be indemnified and held harmless the Escrowing
Parties, from and against all expenses, as incurred, including all counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or proceedings involving any claim, or in connection with any claim
or demand, which in any way, directly or indirectly, arises out of or relates to
this Escrow Agreement, the services of the Escrow Agent hereunder or the monies
or other property held by it hereunder. Promptly after the receipt of the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall, if a claim in respect thereof is to be
made against the Escrowing Parties, notify it thereof in writing, but the
failure by the Escrow Agent to give such notice shall not relieve any such party
from any liability which the Escrowing Parties may have to the Escrow Agent
hereunder.

 

4.7        In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands
which, in its opinion, are in conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action, other than to
keep safe the purchase information and purchase payments received, until the
questions regarding its duties and rights are clarified to its satisfaction or
it shall be directed otherwise by a final judgment of a court of competent
jurisdiction.

 

4.8        No provision of this Agreement shall require the Escrow Agent to risk
or advance its own funds or otherwise incur any financial liability or potential
financial liability in the performance of its duties or the exercise of its
rights under this Agreement.

 

4.9        Notwithstanding any other provision of this Agreement, the Escrow
Agent shall not be obligated to perform any obligation hereunder and shall not
incur any liability for the nonperformance or breach of any obligation hereunder
to the extent that the Escrow Agent is delayed in performing, unable to perform
or breaches such obligation because of acts of God, war, terrorism, fire,
floods, strikes, electrical outages, equipment or transmission failures, or
other causes reasonably beyond its control.

 

4.10        IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY
KIND WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS), EVEN IF THE
ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.

 

4.11        For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements,
whether or not the Escrow Agent uses outside counsel or its own attorneys, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.

 

27

 

 

5.        Termination of Agreement and Resignation of Escrow Agent

 

5.1        This Escrow Agreement shall terminate upon disbursement of all of the
Escrow Funds, provided that the rights of the Escrow Agent shall survive the
termination hereof.

 

5.2        The Escrow Agent may resign at any time and be discharged from its
duties as Escrow Agent hereunder by giving the Escrowing Parties at least five
(5) Business Days written notice thereof (the “Notice Period”). As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Escrowing Parties within the Notice Period, turn over to a successor
escrow agent appointed by the Escrowing Parties all Escrow Funds upon
presentation of the document appointing the new escrow agent and its acceptance
thereof. If no new agent is so appointed within the Notice Period, the Escrow
Agent shall return the Escrow Funds in equal amounts to the Escrowing Parties
without interest or deduction.

 

6.        Form of Payments by Escrow Agent

 

6.1        Any payments of the Escrow Funds by the Escrow Agent pursuant to the
terms of this Escrow Agreement shall be made by wire transfer as directed in
writing by the Escrowing Parties.

 

6.2        All amounts referred to herein are expressed in United States Dollars
and all payments by the Escrow Agent shall be made in such dollars.

 

7.        Compensation. Escrow Agent shall be entitled to a fee of $1,500 for
the services performed under this Escrow Agreement, payable by the Company upon
the first disbursement of the Escrow Funds.

 

8.        Notices. Any notice herein required or permitted to be given shall be
in writing and shall be delivered personally, by nationally-recognized overnight
courier or by facsimile machine confirmed telecopy to the applicable addresses
set forth below (or to such other address as a party may designate by written
notice in accordance with the provisions of this Section 8), and shall be deemed
given and effective on the earliest of (a) the date of transmission if such
notice or communication is delivered by fax prior to 5:30 p.m. (Eastern Time) on
a business day, (b) the next business day after the date of transmission if such
notice or communication is delivered via fax on a day that is not a business day
or later than 5:30 p.m. (Eastern Time) on a business day, (c) the first business
day after the date of mailing if sent by U.S. nationally recognized overnight
courier service for next business day delivery, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
communications shall be as set forth in Schedule A hereto.

 

28

 

 

9.        Further Assurances From time to time on and after the date hereof, the
Escrowing Parties shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

10.        Consent to Service of Process The Escrowing Parties and the Escrow
Agent hereby irrevocably consent to the jurisdiction of the courts of the State
of New York and of any Federal court located in such state in connection with
any action, suit or proceedings arising out of or relating to this Agreement or
any action taken or omitted hereunder, and waives personal service of any
summons, complaint or other process and agrees that the service thereof may be
made in the manner set forth in section 8 above.

 

11.        Miscellaneous

 

11.1        This Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing such instrument
to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms,
as used in this Agreement, refer to the Agreement in its entirety and not only
to the particular portion of this Agreement where the term is used. The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity. All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.

 

11.2        This Agreement and the rights and obligations hereunder of the
Escrowing Parties may not be assigned. This Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow Agent.
This Agreement shall be binding upon and inure to the benefit of each party’s
respective successors and permitted assigns. No other person shall acquire or
have any rights under or by virtue of this Agreement. This Agreement may not be
changed orally or modified, amended or supplemented without an express written
agreement executed by the parties hereto. This Agreement is intended to be for
the sole benefit of the parties hereto and their respective successors and
permitted assigns, and none of the provisions of this Agreement are intended to
be, nor shall they be construed to be, for the benefit of any third person.

 

11.3        This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. The representations and
warranties contained in this Agreement shall survive the execution and delivery
hereof and any investigations made by any party. The headings in this Agreement
are for purposes of reference only and shall not limit or otherwise affect any
of the terms thereof.

 

12.        Execution of Counterparts This Agreement may be executed in a number
of counterparts, by facsimile, each of which shall be deemed to be an original
as of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.

 

29

 

 

[Signature Page Follows]

 

30

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

 

company THE CODESMART GROUP, INC.       By: /s/ Ira Shapiro   Name: Ira Shapiro
  Title: Chief Executive Officer         pURCHASERS’ REPRESENTATIVE OmniView
Capital llc       By: /s/ Abraxas Discala   Name: Abraxas Discala   Title: Chief
Executive Officer         ESCROW AGENT OFSINK, LLC       By: /s/ Darren Ofsink  
Name: Darren Ofsink   Title: Member  

 

31

 

 

SCHEDULE A

 

To the Company:

 

The CODESMART GROUP, INC.

Attention: Ira Shapiro

103 Waters Edge

Congers, NY 10920

Phone: 646-526-7867

Email: ishapiro@codesmartgroup.com

 

To the Purchasers’ Representative:

 

OmniView Capital llc

Attention: Abraxas Discala

30 E. 21st St., #7B

New York, NY 10010

Phone: 203-803-1995

Email: adiscala@omniviewcap.com

 

To the Escrow Agent:

 

OFSINK, LLC

Attention: Darren Ofsink

900 Third Ave, Fifth Floor

New York, NY 10022

Phone: 646-627-7326

Email: dofsink@golawintl.com

 

32

 

 

EXHIBIT A

 

ESCROW DISBURSEMENT INSTRUCTIONS

 

Pursuant to that certain Escrow Agreement (the “Escrow Agreement”), dated as of
___________, 2013, by and among The CodeSmart Group, Inc. (the “Company”),
OmniView Capital Advisors (the “Purchasers’ Representative”) and Ofsink, LLC
(the “Escrow Agent”), the undersigned hereby instructs the Escrow Agent to
release the Escrow Funds in the amounts and the manner described below:

 



Please release to: ______________________________________________________
Amount: $_____________________________________________________ Form of release:
Wire Wire Information: ______________________________________________________

 

Date: ______________, 2013

 

COMPANY THE CODESMART GROUP, INC.       By: /s/ Ira Shapiro   Name: Ira Shapiro
  Title: Chief Executive Officer         pURCHASERS’ REPRESENTATIVE OmniView
Capital LLC       By: /s/ Abraxas Discala   Name: Abraxas Discala   Title: Chief
Executive Officer  

 

33

 

 